Name: Council Regulation (EEC) No 1326/90 of 14 May 1990 fixing the guide prices for wine for the 1990/91 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  prices
 Date Published: nan

 No L 132 /22 Official Journal of the European Communities 23 . 5 . 90 COUNCIL REGULATION (EEC) No 1326 /90 of 14 May 1990 fixing the guide prices for wine for the 1990 / 91 wine year Whereas the price level in Spain is different from that of the common prices ; whereas pursuant to Article 70 of the Act of Accession , the Spanish prices should be aligned on the common prices in annual steps at the beginning of each marketing year ; whereas the criteria laid down for this alignment give rise to Spanish prices being fixed as set out below; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Annex III to Regulation (EEC) No 822 / 87 , HAS ADOPTED THIS REGULATION: Article 1 For the 1990 / 91 wine year , the guide prices for table wine shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 822 / 87 of 16 March 1987 on the common organization of the market in wine ( V), as last amended by Regulation (EEC) No 1325 / 90 ( 2 ), and in particular Article 27 thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas , when the guide prices for the various types of table wine are fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community and to assure the availability of supplies and to ensure that supplies ­ reach consumers at reasonable prices ; Whereas , when the guide prices were last fixed , it was stated , in Regulation (EEC) No 1238 / 89 ( 6 ), that the same guide price would be fixed for the 1990 / 91 wine year for table wines of types R I , R II and A I in the Community of Ten ; whereas the difference between the guide prices for types of red wines and that for white wine should be eliminated , care being taken to ensure that the resulting average financial impact is neutral for both producers as a whole and the Community budget ; Type of wine Guide price in the Community of Ten Guide price in Spain R I ECU 3,22 /% vol / hi ECU 2,81 /% vol / hi R II ECU 3,22/% vol / hi ECU 2,81 /% vol / hl R III ECU 52,23 hi ECU 45,56 hi A I ECU 3,22 /% vol / hi ECU 2,81 / % vol / hl A II ECU 69,60 hi ECU 60,69 hi A III ECU 79,49 hi ECU 69,32 hi Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (') OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( 2 ) See page 19 of this Official Journal . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 97 . ( 4 ) OJ No C 96 , 17 . 4 . 1990 . ( 5 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . ( 6 ) OJ No L 128 , 11 . 5 . 1989 , p. 33 .